UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2119


HENOK HABTEMICHAEL-SHIFERAW,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 28, 2009                 Decided:   May 26, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C.,       for Petitioner. Michael F.
Hertz, Acting Assistant Attorney      General, Daniel E. Goldman,
Senior Litigation Counsel, Paul        T. Cygnarowicz, OFFICE OF
IMMIGRATION LITIGATION, Washington,   D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henok Habtemichael-Shiferaw, a native and citizen of

Ethiopia,    petitions       for     review      of    an     order    of    the    Board       of

Immigration Appeals affirming the Immigration Judge’s denial of

his applications for relief from removal.

             Habtemichael-Shiferaw               challenges           the     determination

that he failed to establish eligibility for asylum.                                To obtain

reversal of a determination denying eligibility for relief, an

alien   “must       show     that    the      evidence         he     presented          was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude     that     Habtemichael-Shiferaw                 fails    to     show    that       the

evidence compels a contrary result.                         Having failed to qualify

for   asylum,    he    cannot       meet   the     more       stringent       standard         for

withholding of removal.              Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Finally, we uphold the finding below that Habtemichael-Shiferaw

failed to demonstrate that it is more likely than not that he

would   be      tortured       if     removed          to     Ethiopia.            8      C.F.R.

§ 1208.16(c)(2) (2008).

             Accordingly,       we    deny       the    petition       for     review.          We

dispense     with     oral     argument       because          the     facts       and     legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3